CRUMLISH, Jr., Senior Judge,
dissenting.
Respectfully, I dissent. I disagree with the majority’s holding that the Board erroneously granted Compton’s disability claim petition.
Compton entered the hospital in 1982 after a heart attack. The majority states that while he was recovering, Compton was “repeatedly asked” by his employer about returning to work and complained on those occasions of mounting job pressure and commitments. Less than three months after returning, Compton suffered another heart attack. Compton’s wife informed her husband’s supervisor the day of the incident.
The majority concludes that Compton’s employer was not given the requisite notice. However, the facts as found by the referee clearly indicate that Compton had a recognizable condition, of which the employer had been aware since at least 1981.
Section 311 of the Act requires notice be given to an employer “[ujnless the employer shall have knowledge of the occurrence of the injury ...” (emphasis added). The purpose of the notice requirement is to protect the employer from stale claims for injuries of which it had no knowledge, submitted after time for a full and complete examination of the facts has passed. Actual knowledge is sufficient. Tracey. Since Compton’s employer had actual knowledge and had an opportunity for a full examination of the facts (which it apparently undertook before filing its answer to the claim petition), there is no need to invoke a stringent *476and overtechnical Section 312 notice requirement in this case.
I would affirm the Board’s grant of Compton’s claim petition.